DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/18/2022.
Allowable Subject Matter
3. 	Claims 11, 13-14, 16-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, Giannopoulos (“Demetri”, US Pub 2013/0249518) teaches an apparatus (Fig. 3; apparatus or system 200 having its own various controlled elements, such as ‘160’, used for tuning purpose; Para 16-22), comprising: a MOSFET (138,140); a controller (160) coupled to the MOSFET (138,140); an inductor (142) conductively coupled to the MOSFET (138,140), wherein the gain of a current (gain is adjusted by memory 162 and auto-calibration is conducted using 154; Para 17-18) reported by the controller (i.e. controller 160 driving ‘138, 140’ passing as an excursion DCR current value on ‘142, 143’, and reporting to sense elements, such as current sense 170 and voltage sense 172) is adjusted (using 304) based on an excursion (i.e. excursion or travelling current can be the changeable travelling current when ‘138, 140’ switching operation is used which travelling thru ‘143, 142), determined from the inductor (142) before the inductor is installed (i.e. 154; Para 17-18) in the apparatus of an attribute (i.e. characteristics using DCR_Rdoop) of the inductor from a fixed attribute value (i.e. fixed DCR value being nominal fixed value of ‘143, 142’); wherein the excursion of an attribute of the inductor (i.e. excursion or travelling current can be the changeable travelling current when ‘138, 140’ switching operation is used which travelling thru ‘143, 142’, wherein excursion can changed is selected using gain adjustment technique of ‘162, 154’) from the fixed attribute value (i.e. fixed DCR value being nominal fixed value of ‘143, 142’) is an excursion of a DC Resistance (DCR) value of the inductor from a fixed DCR value; a gain value determination unit (162, 154) coupled to the controller (160) and configured to apply a gain to the reported current (reported current by 170); and a memory (162) coupled to the gain value determination unit (162, 154), wherein the memory (162) is configured to store and communicate information and apply a selected gain to the reported current (reported current by 170) based on the communicated information. 
However, Demetri fails to teach, as whole (italicized emphasized) “wherein a gain of a current reported by the controller is adjusted based on an excursion, of an attribute of the inductor from a fixed attribute value, wherein the excursion of the attribute of the inductor from the fixed attribute value is an excursion of a DC Resistance (DCR) value of the inductor from a fixed DCR value,  wherein the excursion of the attribute of the DCR value of the inductor from the fixed DCR value is determined before the inductor is installed, wherein information is encoded on the inductor representing the excursion of the DCR value of the inductor from the fixed value; and a gain value determination unit coupled to the controller, wherein the gain value determination unit is configured to receive the information is encoded on the inductor from a code scanner configured to identify the information and configured to apply the adjusted gain to the reported current”.
Claims 18-22 are depending from claim 11.
Regarding claim 13, Demetri teaches a method for tuning a power controller (Fig. 3; 200 having its own various controlled elements, such as ‘160’, used for tuning purpose; Para 16-22), comprising: determining an excursion (i.e. excursion or travelling current can be the changeable travelling current when ‘138, 140’ switching operation is used which travelling thru ‘143, 142) of a DC resistance (DCR) of an inductor (DCR 143, inductor 142; Para 17, 18) in the power controller (160) from a fixed DCR value (i.e. fixed DCR value being nominal fixed value of ‘143, 142’); and modifying (i.e. using 164, 166) operation of the power controller (160) using the excursion of the DCR (i.e. excursion or travelling current can be the changeable travelling current when ‘138, 140’ switching operation is used which travelling thru ‘143, 142’) from the fixed DCR value (i.e. fixed DCR value being nominal fixed value of ‘143, 142’) wherein the gain of the current (gain is adjusted by memory 162 and auto-calibration is conducted using 154; Para 17-18) reported by the controller (160) is not adjusted by a current sense element (i.e. current sense element can be 170) coupled to the MOSFET (138, 140) before the inductor (142) that delivers a signal proportional (using 162, 154) to a current flowing into the inductor (142).
However, Demetri fails to teach, as whole (italicized emphasized)  “determining an excursion of a DC resistance (DCR) of an inductor in the power controller from a fixed DCR value from information encoded on the inductor with a code scanner configured to identify the information encoded on the inductor corresponding to excursion of the DCR of the inductor in the power controller from the fixed DCR value; and modifying operation of the power controller using the excursion of the DCR from the fixed DCR value wherein a gain of the current reported by the controller is not adjusted by a current sense element coupled to the MOSFET before the inductor that delivers a signal proportional to a current flowing into the inductor”.
Claims 14, 16, 17 are depending from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/KEVIN J COMBER/                                        Primary Examiner, Art Unit 2839